Exhibit 10.21

STANCORP FINANCIAL GROUP, INC.

LONG-TERM INCENTIVE AWARD AGREEMENT

FOR MANAGEMENT COMMITTEE EXECUTIVES AND KEY EMPLOYEES

(            Performance Period)

Effective as of             , the Organization and Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of StanCorp Financial
Group, Inc., an Oregon corporation (the “Company”), has approved, and the
Company hereby grants, a performance-based cash award to             (the
“Employee”) on the terms and conditions of this Long-Term Incentive Award
Agreement (this “Agreement”). By accepting this award, the Employee agrees to
all of the terms and conditions of this Agreement. The Company and the Employee
agree as follows:

1. Award. Subject to the terms and conditions of this Agreement, the Company
shall pay to the Employee the dollar amount (“LTIP Payout”) determined under
this Agreement based on (a) the Company’s performance during the three-year
period from             to             (the “Performance Period”) as described
in Section 2, and (b) Employee’s continued employment through the Performance
Period as described in Section 3. Recipient’s “Target Amount” for purposes of
this Agreement is $            .

2. Performance Conditions.

2.1 Subject to Section 3 and Section 4, the LTIP Payout to be paid to the
Employee shall be determined by multiplying the Target Amount by the Payout
Factor determined under the following formula:

Payout Factor = BVG Multiple * NIAT PF + ROE PF

2

where the BVG Multiple is determined as defined below, and the “NIAT PF” and the
“ROE PF” are determined under the following table based on the Company’s
Cumulative NIAT and Average ROE, respectively (each as defined below), for the
Performance Period.

 

     Cumulative NIAT    NIAT PF   Average ROE    ROE PF    
(dollars in millions)                    0%      0%

Minimum

     25%      25%

Target

     100%      100%

Maximum

       200%        200%

If the Cumulative NIAT for the Performance Period is between Minimum and Target
or between Target and Maximum, the NIAT PF shall be determined by interpolation
(rounded to the nearest tenth of a percentage point). Likewise, if the Average
ROE for the Performance Period is between Minimum and Target or between Target
and Maximum, the ROE PF shall be determined by interpolation (rounded to the
nearest tenth of a percentage point).

Notwithstanding the foregoing, in no event shall the Payout Factor be greater
than 200%. Notwithstanding the foregoing, if the Cumulative NIAT is
$        million or greater, in no event shall the Payout Factor be less than
the greater of 25% or 25% multiplied by the BVG Multiple. If the Cumulative NIAT
is less than $        million no payments will be made.

2.2 Cumulative NIAT. The “Cumulative NIAT” for the Performance Period shall be
the sum of the Adjusted NIATs determined for each of the three years of the
Performance Period. “Adjusted NIAT” for any year shall mean the Company’s
consolidated net income for the year, as adjusted to exclude after-tax net
capital gains (losses), after-tax severance, lease termination, transition and
other restructuring costs, after-tax transaction



--------------------------------------------------------------------------------

costs of the acquisition of the Company by Meiji Yasuda Life Insurance Company
(the “Merger”), after-tax expenses incurred as a result of the acceleration and
cash-out of stock incentive awards in the Merger, and such other amounts as
shall be approved by the Committee. In addition, the calculation of Adjusted
NIAT for any year shall be on an “HGAAP Basis”, which shall mean that
consolidated net income and total shareholders’ equity shall be further adjusted
to use the values of the Company’s assets, liabilities, and equity as of
immediately prior to the effective time of the Merger, thereby eliminating the
impacts of the revaluation of the Company’s assets, liabilities, and equity
required under generally accepted accounting principles as of the effective time
of the Merger.

2.3 Average ROE. The “Average ROE” for the Performance Period shall be
calculated by averaging the Adjusted ROEs determined for each of the three years
of the Performance Period. “Adjusted ROE” for any year shall be calculated by
dividing the Adjusted NIAT (as defined in Section 2.2) for the year by the
Average Equity for the year. “Average Equity” for any year shall mean the
average of the Adjusted Equity (as defined below) as of the last day of the year
and Adjusted Equity as of the last day of the prior year. “Adjusted Equity” as
of any date shall mean the Company’s total shareholders’ equity as of that date,
as adjusted to (a) be calculated on the HGAAP Basis, (b) exclude the Company’s
adjusted accumulated other comprehensive income (loss), (c) exclude any capital
contributions received after the effective time of the Merger, and (d) assume
that no dividends were paid in 2016 and that dividends paid in 2017 and 2018
were equal to one-half of the Company’s prior year consolidated net income.

2.4 BVG Multiple. The “BVG Multiple” for the Performance Period shall be equal
to the             Multiple multiplied by the             Multiple multiplied by
the             Multiple. The “Multiple” for any year shall be calculated by
dividing the Ending BVG Equity for the year by the Beginning BVG Equity for the
year. “Beginning BVG Equity” for any year shall mean the Company’s total
shareholders’ equity as of the last day of the prior year, as adjusted to be
calculated on the HGAAP Basis and to exclude the Company’s adjusted accumulated
other comprehensive income (loss). “Ending BVG Equity” for any year shall mean
the Company’s total shareholders’ equity as of the last day of that year, as
adjusted to (a) be calculated on the HGAAP Basis, (b) exclude the Company’s
adjusted accumulated other comprehensive income (loss), (c) exclude any capital
contributions received during the year (but only after the effective time of the
Merger for 2016), (d) assume for 2016 that no dividends were paid in 2016, and
(e) assume for all years after 2016 that dividends paid in the year were equal
to one-half of the Company’s prior year consolidated net income.

2.5 Adjustment for Accounting Changes. If the Company implements a change in
accounting principle during the Performance Period either as a result of the
issuance of new accounting standards or otherwise, and the effect of the
accounting change was not reflected in the Company’s business plan on the date
of this Agreement, then Cumulative NIAT, Average ROE and BVG Multiple shall all
be calculated as if the change in accounting principle had not been in effect.

3. Employment Condition.

3.1 In order to receive the full LTIP Payout determined under Section 2, the
Employee must not have a Termination of Employment (as defined below) prior to
the last day of the Performance Period (the “Vesting Date”).

3.2 If the Employee has a Termination of Employment prior to the Vesting Date as
a result of Total Disability (as defined below), death or Retirement (as defined
below), the Employee or beneficiary shall be entitled to receive an award payout
following the completion of the Performance Period as determined under this
Agreement. The award payout following Total Disability, death or Retirement of
the Employee shall be determined using the following method: the payout the
Employee would have received if the Employee had remained employed for the
entire Performance Period will be calculated and then multiplied by a fraction,
the numerator of which is the number of full months of the Performance Period
completed prior to the Employee’s Termination of Employment and the denominator
of which is 36.

 

2



--------------------------------------------------------------------------------

3.3 If the Employee has a Termination of Employment prior to the Vesting Date,
other than by reason of Total Disability, death or Retirement, the Employee
shall forfeit all rights to receive any LTIP Payout.

3.4 A “Termination of Employment” shall be deemed to occur on the date on which
the Employee ceases to be employed on a continuous basis by the Company or a
subsidiary of the Company for any reason or no reason, with or without cause.
The Employee shall not be treated as having a Termination of Employment during
the time the Employee is receiving disability benefits provided by the Company
or a subsidiary of the Company, unless the Employee has received formal written
notice of termination.

3.5 “Total Disability” means a physical or mental impairment which is expected
to result in death or which has lasted or is expected to last for a continuous
period of 12 months or more and which causes the Employee to be unable, in the
opinion of the Company, to perform with reasonable continuity his or her
material duties as an employee of the Company or any subsidiary. Total
Disability shall be deemed to have occurred on the first day after the Company
has made a determination of Total Disability.

3.6 “Retirement” means termination of employment after: (i) completion of the
first year of the Performance Period, and (ii) the Employee is over age 55, and
(iii) the Employee has at least 5 years of service as an employee of the
Company, and (iv) the Employee’s age plus years of service is at least 65. Age
and years of service for this purpose will each be rounded down to the nearest
whole year.

4. Certification and Payment. As soon as practicable following the completion of
the audit of the Company’s consolidated financial statements for the last year
of the Performance Period, the Company shall calculate the Payout Factor and the
corresponding LTIP Payout payable to the Employee based on the Payout Factor,
and shall submit these calculations to the Committee. Notwithstanding anything
to the contrary in this Agreement, the Committee may, in its sole discretion,
reduce the calculated LTIP Payout by up to 50% based on circumstances relating
to the performance of the Company or the Employee. No later than the March 1st
immediately following the Vesting Date the Committee shall certify in writing
(which may consist of approved minutes of a Committee meeting) the LTIP Payout
payable to the Employee. Subject to applicable tax withholding, the LTIP Payout
so certified shall be paid to the Employee as soon as practicable following such
certification; provided, however, that with respect to any portion of the LTIP
Payout that the Employee has elected to defer pursuant to Section 5 below,
applicable FICA tax shall be withheld from the non-deferred portion of the LTIP
Payout and the full amount elected for deferral shall be paid in accordance with
the provisions of Section 5.

5. Deferral of LTIP Payout.

5.1 Deferral Election; Retirement Waiver. At any time on or prior to
            , the Employee may elect in writing, on a form supplied by the
Company, to defer payment of 25% of the LTIP Payout under the terms of this
Section 5. If the Employee is or will be eligible for Retirement before
            , and the Employee has a Termination of Employment other than as a
result of death or Total Disability before             , the Employee’s deferral
election shall operate as a waiver of any right to an LTIP Payout.

5.2 Payout Timing. Subject to applicable income tax withholding, the deferred
portion of the LTIP Payout, as adjusted in accordance with Section 5.3 (the
“Deferred Payout”), shall be paid in a single lump sum on a date determined by
the Company that is within 90 days after the Deferred Payout Date (as defined
below). The “Deferred Payout Date” shall be the earlier of (a)             , or
(b) the date of the Employee’s Separation from Service (as defined in Treasury
Regulations §1.409A-1(h)).

5.3 Deferred Payout. The amount of the Deferred Payout shall be equal to the
dollar amount of the deferred portion of the LTIP Payout multiplied by the
Deferred BVG Multiple (as defined below). To calculate the “Deferred BVG
Multiple”, the Multiple (as defined in Section 2.4) shall be calculated for each
completed calendar year between the Vesting Date and the Deferred Payout Date,
and those Multiples shall be multiplied by each other with the resulting product
being the Deferred BVG Multiple.

 

3



--------------------------------------------------------------------------------

6. No Right to Employment. Nothing in this Agreement shall (i) confer upon the
Employee any right to be continued in the employment of the Employee’s employer
or interfere in any way with the right of such employer to terminate the
Employee’s employment at any time, for any reason or no reason, with or without
cause, or to decrease the Employee’s compensation or benefits, or (ii) confer
upon the Employee any right to the continuation, extension, renewal, or
modification of any compensation, contract or arrangement with or by the Company
or any subsidiary of the Company.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Oregon, without regard to the choice of law principles
applied in the courts of such state.

7.2 Severability. If any provision or provisions of this Agreement are found to
be unenforceable, the remaining provisions shall nevertheless be enforceable and
shall be construed as if the unenforceable provisions were deleted.

7.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral or written agreements between the Company and the
Employee relating to the subject matter hereof.

7.4 Amendment. This Agreement may be amended or modified only by written consent
of the Company and the Employee.

7.5 Assignment. The Employee may not assign this Agreement or any rights
hereunder to any other party or parties without the prior written consent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

STANCORP FINANCIAL GROUP, INC.

By:

 

 

 

J. Greg Ness, Chairman, President & CEO

EMPLOYEE

 

 

4